Case 2:15-cv-06969-KM-JBC Document 266 Filed 10/01/19 Page 1 of 1 PageID: 18929

                            UNITED STATES DISTRICT COURT
                             for the District of New Jersey [LIVE]
                                          Newark, NJ


   ROBERT DE VITO, et al.
                                              Plaintiff,
   v.                                                      Case No.:
                                                           2:15−cv−06969−KM−JBC
                                                           Judge Kevin McNulty
   LIQUID HOLDINGS GROUP, INC., et
   al.
                                              Defendant.

            60 DAY ORDER ADMINISTRATIVELY TERMINATING ACTION


        It having been reported to the Court that the above−captioned action has been settled,
        IT IS on this 1st day of October, 2019,
       ORDERED that this action and any pending motions are hereby administratively
   terminated; and it is further
      ORDERED that this shall not constitute a dismissal Order under the Federal Rules of
   Civil Procedure; and it is further
       ORDERED that within 60 days after entry of this Order (or such additional period
   authorized by the Court), the parties shall file all papers necessary to dismiss this action
   under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
   request that the action be reopened; and it is further
       ORDERED that, absent receipt from the parties of dismissal papers or a request to
   reopen the action within the 60−day period, the Court shall dismiss this action, without
   further notice, with prejudice and without costs.




                        /s/ Kevin McNulty
                        ____________________________________________________
                        KEVIN MCNULTY United States District Judge
